Citation Nr: 1106565	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  08-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an 
October 2002 rating decision granting a temporary total 
evaluation from January 16, 2001 to March 1, 2001, for the 
Veteran's service-connected bilateral corneal scars with 
decreased visual acuity and Salzmann's nodular degeneration.  

2.  Entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to the Veteran's service-connected 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration.  

3.  Entitlement to an effective date earlier than February 11, 
1956, for the grant of service connection for bilateral corneal 
scars with decreased visual acuity and Salzmann's nodular 
degeneration, to include based upon CUE.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and S.B.


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 
1956.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 2007 and October 2009 rating decisions of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 2010, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  The Board notes that the record was 
held open for 60 days; however, as of this date no additional 
medical evidence has been submitted.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The  entitlement to an increased rating for the Veteran's 
service-connected bilateral eye disabilty has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See March 2008 VA Form 9.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.


The issue of entitlement to service connection for coronary 
artery disease, to include as secondary to the Veteran's service-
connected bilateral eye disability is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The Veteran has not pled a claim of CUE in a January 1957 
decision with specificity; it has not been contended that the 
correct facts, as known at the time, were not before the RO at 
the time of prior final decision in January 1957 or that the RO 
misapplied the law, as it existed at the time of that decision.  

3.  The Veteran has not pled a claim of CUE in an October 2002 
rating decision with specificity; it has not been contended that 
the correct facts, as known at the time, were not before the RO 
at the time of prior final decision in October 2002 or that the 
RO misapplied the law, as it existed at the time of that 
decision.  

4.  In a January 1957 rating decision, the RO granted service 
connection for bilateral corneal scars with decreased visual 
acuity and Salzmann's nodular degeneration and assigned a 0 
percent disability evaluation, effective February 11, 1956.  He 
did not appeal this decision, to include the effective date that 
was assigned.  

5.  In June 2007, VA received a claim from the Veteran for an 
effective date earlier than February 11, 1956, for the grant of 
service connection for bilateral corneal scars with decreased 
visual acuity and Salzmann's nodular degeneration.

6.  In the absence of a timely appeal of the January 1957 rating 
decision, this decision is final and an effective date prior to 
February 11, 1956, for the grant of service connection for 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration is legally precluded.  


CONCLUSIONS OF LAW

1.  The January 1957 rating decision which granted service 
connection for bilateral corneal scars with decreased visual 
acuity and Salzmann's nodular degeneration was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105(a) (2010).

2.  The October 2002 rating decision which granted a temporary 
total evaluation from January 16, 2001 to March 1, 2001, for the 
Veteran's service-connected bilateral corneal scars with 
decreased visual acuity and Salzmann's nodular degeneration was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.105(a) (2010).

3.  The claim for an effective date prior to February 11, 1956, 
for the grant of service connection for bilateral corneal scars 
with decreased visual acuity and Salzmann's nodular degeneration 
is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2010); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004), the Court held that VA must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to the issue of entitlement to an effective date 
earlier than February 11, 1956, for the grant of service 
connection for bilateral corneal scars with decreased visual 
acuity and Salzmann's nodular degeneration, the essential facts 
are not in dispute; the claim rests on the interpretation and 
application of the relevant law.  The VCAA does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating this claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  Thus, any possible deficiency of notice or 
of the duty to assist constitutes merely harmless error.  

Turning to the Veteran's claims for CUE, in Livesay v. Principi, 
15 Vet. App. 165 (2001), the United States Court of Appeals for 
Veterans Claims (the Court) held in part that "there is nothing 
in the text or the legislative history of VCAA to indicate that 
VA's duties to assist and notify are now, for the first time, 
applicable to [CUE] motions."  See Livesay, 15 Vet. App. at 179.  
It was observed that CUE claims are not conventional appeals, but 
rather are requests for revision of previous decisions.  A claim 
of CUE is not by itself a "claim" for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the VA 
adjudicative process.  A litigant alleging such error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined by 
38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking 
a revision of a final decision based upon CUE.  As a consequence, 
VA's duties to notify and assist contained in the VCAA are not 
applicable to CUE motions.  

Furthermore, the Board finds that general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103 (2010).  The Veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claims and was given the opportunity to present testimony 
regarding his claims.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the claims.  No further assistance with the 
development of evidence is required.  

II.  Decision  
A.  CUE Claims

Clear and unmistakable error is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
results would have been manifestly different but for the error.  
See Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) 
(holding that in order to prove the existence of clear and 
unmistakable error, a claimant must show that an error occurred 
that was outcome-determinative, that is, an error that would 
manifestly have changed the outcome of the prior decision); Hines 
v. Principi, 18 Vet. App. 227, 235 (2004).  

In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is clear 
and unmistakable error present in a prior rating decision.  These 
are (1) either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of the 
sort which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell, 3 Vet. App. at 313-14.  

By way of procedural background, service connection for bilateral 
corneal scars was granted in a January 1957 rating decision and 
assigned a 0 percent disability evaluation, effective February 
11, 1956 (the day following release from active duty as claim was 
filed within one year of discharge).  Thereafter, in February 
1989, the Veteran filed an informal claim for an increased rating 
for his service-connected bilateral eye disability, and the RO 
denied an increase as noted in a June 1989 decision.  The Veteran 
appealed therefrom.  In a May 1990 decision, the Board found 
inherent in the increased rating issue, the claim of entitlement 
to service connection for Salzmann's nodular degeneration.  The 
Board granted entitlement to service connection for the 
disability and a combined 20 percent evaluation for the bilateral 
visual disability.  As such in May 1990, the RO, effectuating the 
Board's decision, characterized the Veteran's disability as 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration and increased the disability 
evaluation to 20 percent disabling, effective February 2, 1989.  

Subsequently, his service-connected bilateral eye disability 
seemed to improve and as such, the RO decreased the disability 
evaluation to 10 percent disabling, effective November 1, 1991 in 
an August 1991 rating decision.  The Veteran perfected an appeal 
therefrom.  The Board remanded the issues in March 1993 and again 
in October 1994 for procedural and substantive development.  In 
July 1995, the RO confirmed and continued the 10 percent 
disability evaluation for the Veteran's service-connected 
bilateral eye disability.  After review of corrected VA visual 
acuity examination results dated May 1997 and December 1997, the 
RO increased the Veteran's service-connected bilateral eye 
disability to 30 percent disabling, as of May 27, 1997, and 20 
percent disabling as of December 19, 1997, as reflected in a 
November 1998 rating decision.  The RO also denied entitlement to 
an effective date prior to February 2, 1989, for the assignment 
of the 20 disability evaluation.  In July 1999, the Board 
determined that an increased rating in excess of 20 percent was 
not warranted for the service-connected bilateral eye disability 
nor was restoration of the 20 percent disability evaluation from 
November 1, 1991 to May 19, 1997, warranted.  The Veteran did not 
appeal the July 1999 Board decision to the Court, thus it is 
final.  38 U.S.C.A. § 7104 (West 2002).

In January 2001, VA outpatient treatment records show that the 
Veteran underwent penetrating keratoplasty, cataract extraction 
with lens implant and tarsorrhaphy of the left eye.  An April 
2002 rating decision assigned a temporary total evaluation for 
such surgery for the period from January 16, 2001 to February 28, 
2001, with the 20 percent disability evaluation continuing from 
March 1, 2001.  See May 2002, and October 2002 rating decisions.  
The Veteran did not appeal the April 2002, May 2002, or October 
2002 rating decisions; thus, all of these rating decisions became 
final.  38 U.S.C.A. § 7105.  

In June 2007, the Veteran filed informal claims seeking an 
earlier effective date for the grant of service connection for 
vision loss and a temporary total evaluation for the period of 
1998 to 2004, during which time he claimed to be totally blind.  
The Veteran asserts CUE in "previous decisions."  

As the law regarding CUE has been discussed above, it is further 
noted that any claim of CUE must be pled with specificity.  Andre 
v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This specific 
allegation must assert more than merely disagreement with the how 
the facts of the case were weighed or evaluated.  In other words, 
to present a valid claim of CUE the claimant cannot simply 
request that the Board reweigh or reevaluate evidence.  Crippen 
v. Brown, 9 Vet. App. 412 (1996).  In order to demonstrate CUE, 
the evidence must show that the law was incorrectly applied to 
the facts as they were known at the time and that, had the error 
not occurred the decision would have been manifestly different.  
Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

The Veteran's contentions as to CUE are set forth in his 
September 2007 notice of disagreement (NOD) and testimony 
elicited during the November 2010 Board hearing.  Specifically, 
he asserts that the effective date assigned for the grant of 
service connection and failure to grant a temporary total rating 
for total blindness from 1998 to 2004 were both clearly and 
unmistakably erroneous.  At the hearing, the Veteran testified as 
to the current severity of his service-connected bilateral eye 
disability.  He explained that during service in 1955, he ran 
though "some Napalm," which caused trouble with both eyes.  In-
service surgery was performed, but since that time, the Veteran 
testified that he has endured trouble with his eyes.  He 
explained that at times his eyesight is so blurry that he feels 
totally blind, which has caused him to lose his driving 
privileges.  

Based on the Veteran's statements, it cannot be concluded that 
CUE claims were pled with any specificity.  Rather it appears 
that he has simply expressed disagreement as to how the facts of 
the case were weighed or evaluated.  Additionally, the July 1999 
Board decision is final regarding entitlement to a rating in 
excess of 20 percent for his service-connected bilateral eye 
disability.  The Veteran has not asserted CUE with regard to the 
July 1999 Board decision.  Again, a CUE claim must involve a 
contention that, based on a particular error in application of 
law or fact, an effort undebatably occurred.  Therefore, it is 
not sufficient for the Veteran to merely allege "clear and 
unmistakable error" on an effective date or failure to grant a 
temporary total rating just because he did not agree with the 
final decision or ultimate outcome.  

The Board notes that it has a duty to liberally construe issues 
raised by a veteran on direct appeal.  See Robinson v. Shinseki, 
557 F.3d 1355, 1362 (Fed. Cir. 2009); see also Comer v. Peake, 
552 F.3d 1362, 1369 (Fed. Cir. 2009) (holding that 
"representation by an organizational aide is not equivalent to 
representation by a licensed attorney.  Although aides from 
veterans' service organization provide invaluable assistance to 
claimants . . . they are 'not generally trained or licensed in 
the practice of law.' " (quoting Cook v. Brown, 68 F.3d 447, 451 
(Fed. Cir. 1995))).  Even with consideration of the pertinent 
caselaw and giving a liberal reading to all statements and 
testimony by the Veteran, no valid CUE claims have been presented 
here, as explained above.  The Board finds, therefore, that the 
Veteran has filed to raise valid claims of CUE in the January 
1957, April 2002, May 2002, and October 2002 rating decisions.  

Finally, the Board has considered whether the more proper remedy 
in this case is denial or dismissal.  In this regard, the Board 
has considered the Court's holding in Simmons v. Principi, 17 
Vet. App. 104, 114 (2003) to the effect that if the claimant is 
only asserting disagreement with how VA evaluated the facts 
before it, the claim should be dismissed without prejudice 
because of the absence of legal merit or lack of entitlement 
under the law.  "[T]he proper remedy for the Board, when 
confronted with an inadequately plead CUE claim, whether that 
claim collaterally attacks a Board decision, see 38 C.F.R. 
20.1404(b) (2002), or an RO decision, see 38 C.F.R. § 3.105(a), 
is to dismiss that challenge without prejudice."  Id.  The Board 
believes, given the circumstances of this case, dismissal is more 
appropriate.  As was stated above, the primary focus of the 
Veteran's argument was attesting to the current severity of his 
service-connected bilateral eye disability.  The Veteran's 
contentions do not constitute valid CUE claims, and thus 
dismissal as to both claims is warranted.  

B.  Earlier Effective Date Claim

The Veteran is seeking an effective date earlier than February 
11, 1956 for the grant of service connection for bilateral 
corneal scars with decreased visual acuity and Salzmann's nodular 
degeneration.  As previously mentioned, service connection for 
the Veteran's bilateral eye disability was granted in a January 
1957 rating decision and assigned a 0 percent disability 
evaluation, effective February 11, 1956.  The Veteran received 
notification of such grant of benefits via a January 1957 letter.  
He did not submit a notice of disagreement (NOD) as to the 
effective date assigned and the decision became final.  38 C.F.R. 
§ 20.1103 (2010).

The effective date of an award of service connection shall be the 
day following the date of discharge or release if application is 
received within one year from such date of discharge or release.  
Otherwise, the effective date of an evaluation and award of 
compensation based on an original claim or a claim reopened after 
final disallowance will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  A claimant can appeal the effective 
date assigned for the grant of service connection.  

The United States Court of Appeals for Veterans Claims (Court) 
has held once a decision assigning an effective date has become 
final, as is the case here, a claimant may not properly file, and 
VA has no authority to adjudicate, a freestanding earlier 
effective date claim in an attempt to overcome the finality of an 
unappealed RO decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 
299 (2006).  The Court reasoned that to allow such claims would 
vitiate the rule of finality.  Id.  In this case, the January 
1957 rating determination is final, as indicated above.  In June 
2007, VA received the Veteran's claim for an earlier effective 
for the grant of service connection for his bilateral eye 
disability.  The Board cannot accept this freestanding claim for 
an earlier effective date in an attempt to overcome that 
finality.  

A claimant can attempt to overcome the finality of a decision 
which assigns an effective date in one of two ways, by a request 
for revision of those regional office decisions based on clear 
and unmistakable error ("CUE") or by a claim to reopen based 
upon new and material evidence.  See Rudd, supra; see also Cook 
v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see 
also 38 U.S.C. § 5109A(a) ("A decision by the Secretary . . . is 
subject to revision on the grounds of clear and unmistakable 
error.  If evidence establishes the error, the prior decision 
shall be reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the claim 
and review the former disposition of the claim."); Andrews v. 
Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  

However, as discussed in section A above, none of the Veteran's 
statements contain specific allegations of error in fact or law 
in the January 1957 rating decision, as required to allege CUE.  
38 C.F.R. § 3.105(a); see also Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

In summary, under the undisputed facts of this case, there is no 
legal entitlement to an effective date earlier than February 11, 
1956, for the grant of service connection for the Veteran's 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration is dismissed.  Based on the 
procedural history of this case, the Board has no alternative but 
to dismiss the appeal without prejudice to the appellant filing a 
subsequent CUE claim.  See also Sabonis v. Brown, 6 Vet. App. 426 
(1994) (where the law is dispositive, the claim must be denied 
due to an absence of legal entitlement).  


	(CONTINUED ON NEXT PAGE)



ORDER

The claim for revision or reversal of a January 1957 rating 
decision which granted service connection for bilateral corneal 
scars with decreased visual acuity and Salzmann's nodular 
degeneration and assigned a 0 percent disability evaluation, 
effective February 11, 1956, is dismissed.  

The claim for revision or reversal of an October 2002 rating 
decision granting a temporary total evaluation from January 16, 
2001 to March 1, 2001, for the Veteran's service-connected 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration, is dismissed.  

The claim for entitlement to an effective date earlier than 
February 11, 1956, for the grant of service connection for 
bilateral corneal scars with decreased visual acuity and 
Salzmann's nodular degeneration, is dismissed.  


REMAND

Regrettably, the record as it stands is currently inadequate for 
the purpose of rendering a fully informed decision as to the 
claim for service connection for coronary artery disease (CAD), 
to include as secondary to his service-connected bilateral eye 
disability.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is required 
in order to fulfill its statutory duty to assist the Veteran to 
develop the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

The Veteran contends that his CAD is attributable to his service-
connected bilateral eye disability.  At the November 2010 
hearing, the Veteran testified that the medications prescribed 
for his bilateral eye disability caused him to develop CAD.  He 
explained that he suffered a heart attack and "died" 
approximately in July 2009.  Fortunately they were able to revive 
him, but he asserts that service connection is warranted for his 
CAD due to his service-connected bilateral eye disability.  

Review of the record reveals that the Veteran has not been 
afforded a VA examination in connection with his claim for 
service connection for CAD, to include as secondary to the 
Veteran's service-connected bilateral eye disability.  Recent 
private treatment records show acute S-T segment elevation 
myocardial infarction and coronary artery disease.  See private 
treatment records dated July 2009.  Additionally, as previously 
noted, the Veteran is service-connected for a bilateral eye 
disability.  The evidence of record does not include a medical 
opinion commenting as to whether it is at least as likely as not 
that his CAD was caused or aggravated by his service-connected 
bilateral eye disability.  Therefore, the Board finds that a 
remand for a medical examination and opinion is necessary in 
order to render a fully informed decision.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In short, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary. 

Accordingly, the case is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his coronary artery disease.  
All necessary tests should be performed.  

The examiner is requested to provide an 
opinion concerning whether it is at least 
as likely as not (i.e., a 50 percent or 
greater probability) that the Veteran's 
current CAD is related to an event, injury, 
or disease in service.

The examiner is also requested to provide 
an opinion concerning whether it is at 
least as likely as not (50 percent 
probability or more) that the Veteran's CAD 
is caused or aggravated by a service-
connected disability, to specifically 
include his service-connected bilateral eye 
disability and the medication he takes for 
this disability.  

If the examiner finds that the Veteran's 
CAD is aggravated by the service-connected 
bilateral eye disability, he/she should 
indicate the degree of disability of the 
CAD before it was aggravated and its 
current degree of disability.  If the CAD 
was not caused or aggravated by the 
service-connected bilateral eye disability, 
the examiner should state so.  

The examiner should provide a clear and 
thorough rationale for the conclusion(s) 
reached and cite the evidence relied upon 
or rejected in forming an opinion.  If the 
physician cannot respond without resorting 
to speculation, he/she should so indicate 
this and explain the reason why an opinion 
would be speculative.  The claims folder 
should be made available to the examiner in 
conjunction with the examination and the 
report thereof should reflect that such 
review occurred.

2.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
CAD, including as secondary to the service-
connected eye disability, considering 38 
C.F.R. §§ 3.303, 3.310.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity to 
respond thereto.  The matter should then be 
returned to the Board, if in order, for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


